Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 17, 2019

                                          No. 04-19-00472-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice A.

           Relator filed a pro se “Motion for Permission to File Writ of Mandamus.” 2 If relator

desires to file a petition for writ of mandamus, he must do so no later than August 2, 2019. The

petition must comply with Texas Rules of Appellate Procedure 52.3 and 52.7. If relator does not

file a petition for writ of mandamus by August 2, 2019, this proceeding will be dismissed for

want of prosecution. See TEX. R. APP. P. 42.3(b).

           It is so ORDERED on July 17, 2019.

                                                                    PER CURIAM


           ATTESTED TO: _______________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue v. Bandera County Law
Enforcement, et al., pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex
Emerson presiding.
2
 Relator filed his motion in cause number 04-19-000273-CV. This court has assigned a new cause—04-19-00472-
CV—in which relator must file the petition.